DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are pending and subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Objections
Claims 1-4 are objected to because of the following informalities. Appropriate correction is required.
Claim 1 is drawn to a process of (i) the oxidative dehydrogenation of a C2-C6 alkane and/or (ii) the oxidation of a C2-C6 alkene, but does not specify the resulting products that are formed from the reactions. It is noted that these reactions each can produce multiple products, e.g., alkene, diene, and alkyne from the ODH, and alcohol, aldehyde, and carboxylic acid from the oxidation. For clarity, Applicant is suggested to recite intended products, e.g., a corresponding alkene from the ODH and a corresponding carboxylic acid from the oxidation (see Spec., pg. 6, lines 1-11).   
Claim 2, line 2: Applicant is suggested to remove “of” from the recitation “is of from 45% to 70%.”
Claims 3 and 4 each recite “the diluent.” However, claim 1, upon which claims 3 and 4 depend upon, recites “one or more diluents.” For clarity and/or consistency, Applicant is suggested amend claim 1 by replacing “one or more diluents” with -- a diluent --, or claims 3-4 by replacing “the diluent” with -- the one or more diluents --.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler et al. (US Pub. 2016/0326070 A1, cited in IDS dated 06/23/2021; hereinafter “Winkler”)
Regarding claim 1, Winkler discloses a process for oxidatively dehydrogenating an alkane to a corresponding alkene, particularly ethane to ethylene (Abstract; [0001]). The process comprises contacting a feed containing an alkane, such as ethane, with oxygen in the presence of a catalyst comprising a mixed metal oxide and a diluent ([0009], [0014], [0040], [0050]).
Winkler does not explicitly disclose that the conversion of the alkane is at least 40%.
However, it should be noted that Winkler discloses the same catalyst (i.e. a mixed metal oxide comprising molybdenum, vanadium, niobium, and tellurium) as the instant invention, and that the temperature and pressure conditions in Winkler (i.e. 250-650 °C and 0.5-25 bar, most preferably 350-480 °C and 3-10 bar) overlap with those in the instant invention (300-500°C and 0.1-30 bar, most preferably 330-420 °C and 2-12 bar) (see Winkler: [0050], [0053]-[0054]; see also Spec.: pg. 7, lines 14-26; pg. 11, lines 9-30). Therefore, one of ordinary skill in the art would reasonably expect the process of Winkler to have the same result as the process of the instant invention when operated under the same reaction conditions (i.e. those that overlap in both processes), absent any evidence to the contrary. MPEP 2112.01 I. Thus, it is reasonably expected that the Winkler process would result in an alkane conversion of at least 40% at the overlapping temperature and pressure conditions. 

	Regarding claim 2, Winkler does not explicitly disclose that the conversion of the alkane is from 45% to 70%. However, Winkler and the claimed process disclose identical or substantially identical processes with overlapping reaction conditions (e.g. temperature and pressure), as discussed above (see Winkler: [0050], [0053]-[0054]; see also Spec.: pg. 7, lines 14-26; pg. 11, lines 9-30). Therefore, one of ordinary skill in the art would reasonably expect the Winkler process to have the same result as the claimed process at the overlapping temperature and pressure conditions, including an alkane conversion of from 45% to 70%.

	Regarding claim 3, Winkler discloses that carbon dioxide is used as a diluent ([0009]).

	Regarding claim 4, Winkler discloses that the diluent comprises from 10-100 vol.% of carbon dioxide ([0014]). 

	Regarding claim 5, Winkler discloses that the alkane feed in the oxidative dehydrogenation is ethane ([0040]).

	Regarding claim 6, Winkler discloses that the catalyst is a mixed metal oxide catalyst containing molybdenum, vanadium, niobium, and tellurium ([0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772